83469: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26735: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83469


Short Caption:MACK, SR. (JAMES) VS. DIST. CT. (WARDEN)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR02P2697Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJames Kevin Mack, Sr.
					In Proper Person
				


Real Party in InterestKyle OlsenAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


09/08/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/08/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)21-26014




09/15/2021Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus or Prohibition. "ORDER the petition DENIED." JH/RP/LS. (SC)21-26735




10/11/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-29026




10/11/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View